Citation Nr: 9934499	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-04  695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
right radial nerve, major, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to increase (compensable) rating for 
impairment of pronation and supination of the right upper 
extremity.  

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Cheryl D. Williams, Esq.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from December 1954 to 
November 1958.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a 1995 rating decision.  In a November 
1997 decision, the Board denied the following claims:  

1.  Entitlement to an increased rating 
for paralysis of the right radial nerve, 
currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating 
for a scar on the right arm, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased 
(compensable) rating for impairment of 
pronation of the right upper extremity.  

4.  Entitlement to a total rating based 
on individual unemployability due to 
service-connected disability.  

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court).  In 
March 1999, the parties filed a joint motion to vacate the 
portion of the November 1997 decision of the Board that 
denied an evaluation in excess of 50 percent for paralysis of 
the right radial nerve, for a compensable rating for 
pronation and supination of the right upper extremity and for 
a total rating based on individual unemployability due to 
service-connected disability (TDIU).  

In particular, the parties agreed on the remand inasmuch as 
they determined that the Board had based its November 1997 
decision on inadequate compensation examinations, in that 
both the neurologic and orthopedic examiners had indicated 
that the examination findings were "of questionable 
accuracy" because the veteran was fatigued during the 
examinations. 

Citing Proscelle v. Derwinski, 2 Vet. App. 629 (1992); and 
Weggenmann v. Brown, 5 Vet. App. 281 (1993), the parties 
concluded that the veteran presented a well-grounded claims 
for increased ratings, and consequently, VA had the duty to 
assist the veteran in the development of facts pertinent to 
his claim, including providing the veteran with a thorough 
and contemporaneous medical examination that addresses all 
pertinent records and criteria for rating a disability.  On 
these bases, the parties agreed that reexamination was 
necessary in order to comply with the duty to assist.  
Furthermore, the parties found that the matter of TDIU was 
inextricably intertwined to the increased rating claims.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Court, in 
its April 1999 order, granted the joint motion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1999).  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should afford the veteran 
another neurological examination to 
determine the current nature and severity 
of the veteran's paralysis of the right 
radial nerve.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

2.  The RO should afford the veteran 
another orthopedic examination to assess 
the current nature and severity of the 
veteran's service-connected impairment of 
pronation and supination.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  In addition, the 
examiner is requested to comment on the 
degree of functional loss due to pain and 
weakness as exhibited on objective 
evaluation.  

3.  The RO then should review the 
veteran's claims for increased ratings 
for right radial nerve paralysis and for 
impairment of pronation and supination in 
the right upper extremity, and for TDIU 
in light of the additional development.  
If the benefits sought on appeal are not 
granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



